Citation Nr: 0428809	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent disabling for 
rheumatic heart disease with mitral insufficiency and atrial 
fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION


The veteran served on active duty from July 1956 to May 1957.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.

The RO&IC increased the evaluation for rheumatic heart 
disease from 10 percent disabling to 30 percent disabling 
effective April 2, 2001, date of receipt of claim.  The 
veteran was notified of the above determination in May 2002.

Due to the veteran's relocation, jurisdiction of his appeal 
has been assumed by the RO in Cleveland, Ohio.

In his statement received in June 2004, the veteran requested 
that the effective date for the grant of his increased 
evaluation of 30 percent be made retroactive to 1984.  As the 
issue of entitlement to an effective date, prior to April 2, 
2001, for a grant of an increased evaluation of 30 percent 
for rheumatic heart disease has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration, and any 
indicated appropriate adjudicative action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The competent and probative evidence of record 
establishes that the veteran's rheumatic heart disease is not 
currently active, or produces a workload of greater than 3 
METs but not greater than 5 METs that results in dyspnea, 
fatigue, angina, dizziness or syncope or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Congestive heart failure has been related to obesity.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for rheumatic heart disease with mitral insufficiency 
and atrial fibrillation have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Codes 7000-7006 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran filed his claim in April 
2001.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The May 2002 rating decision, the January 2003 statement of 
the case (SOC), and VA letters apprised the veteran of the 
information and evidence needed to substantiate his claim for 
an increased rating, the laws applicable in adjudicating the 
appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determinations were 
made.  

In particular, in a July 2001 letter, the veteran was 
informed of the enactment of the VCAA.  This letter advised 
him to identify any evidence in support of the claim on 
appeal that had not been obtained.  He was also advised of 
the evidence he needed to submit to show that he was entitled 
to an increased rating for his heart disease.  The letter 
further informed him that VA would obtain his service medical 
records, VA records, and other pertinent federal records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In the instant case, the veteran was 
given 60 days to respond.  In a December 2001 Report of 
Contact, the veteran indicated that he had no additional 
medical evidence to submit in support of his claim.  
Moreover, more than three years have passed since the July 
2001 letter was sent to him by the RO.  

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, a 
notification letter was sent in July 2001, and his rheumatic 
heart disease was granted an increased 30 percent schedular 
evaluation in May 2002.  Hence, there has been no Pelegrini 
violation.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  However, after 
more than three years, no additional evidence has been 
identified or received.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  His service medical records, private medical 
records, and VA outpatient treatment records are included in 
the file.  He was afforded a VA examination in March 2002.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of the veteran's claim has been satisfied.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson, supra; 38 C.F.R. § 
4.2.

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  




The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107.

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim. Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  
The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the VCAA.


Procedural History

In June 1957 the RO granted entitlement to service connection 
for rheumatic heart disease, inactive, with aortic and mitral 
insufficiency.  

This was based on service medical documentation of 
hospitalization for active rheumatic fever with heart 
involvement, cardiac, incurred in line of duty.  A 100 
percent convalescence rating was assigned from May 1957.  

In January 1958 the RO reduced the disability evaluation to 
30 percent disabling effective November 18, 1957.  In January 
1963 the RO again reduced the evaluation from 30 percent to 
10 percent effective April 1, 1963.  The 10 percent rating 
has been in effect since that time.

On April 2, 2001, the veteran filed a request for an 
increased rating.  In a May 2002 rating decision, the 
veteran's rheumatic heart disease with mitral insufficiency 
and atrial fibrillation was increased to 30 percent disabling 
effective April 2, 2001.  The veteran disagreed with the 30 
percent rating and imitated the instant appeal.


Factual Background

Upon VA examination in November 1993, the veteran complained 
of chest pressure with minimal exertion.  It was noted that 
he had a holosystolic murmur.  X-rays showed mild cardiac 
enlargement with pulmonary congestion and no overt failure.  
An electrocardiogram (ECG) revealed a normal sinus rhythm.  
He was diagnosed with status post rheumatic fever with mitral 
stenosis and mitral regurgitation.  He was also diagnosed 
with exertion and non-exertion related chest pain compatible 
with atherosclerotic heart disease.  It was noted that he had 
morbid exogenous obesity.

VA outpatient treatment records dated between 1985 and 2002 
reveal the veteran sought treatment for a variety of 
complaints and disorders, to include venous statis ulcers, 
sleep apnea, hypertension, obesity, hypoglycemia, 
hyperventililation syndrome, chronic obstructive pulmonary 
disease (COPD), and a pulmonary tracheotomy.  In May 1993, he 
was afforded a ventricular function study.  He had normal 
left ventricular systolic function at rest and mild diffuse 
right ventricular hypokinesis. 

A cardiovascular stress test performed in February 1996 
showed the veteran's symptom limited exercise capacity was 4 
METS.  It was negative for evidence of inducible ischemia.   
An ECG performed in December 1996 showed severe concentric 
left ventricular hypertrophy.  The overall left ventricular 
systolic function was normal.  There was a small pericardial 
effusion.  A November 1997 chest x-ray showed evidence of 
cardiomegaly with evidence of early congestive heart failure.  
A March 2002 chest x-ray showed cardiomegaly with 
interstitial changes in the lower lobes and old healed 
granulomatous disease.

Private medical records from Marion General Hospital show the 
veteran was treated for renal pulmonary failure in 1982 and 
congestive heart failure related to obesity in 1984.  In 
January 2001, the veteran was treated for chronic atrial 
fibrillation.  He underwent an elective electrical 
cardioversion with successful restoration of sinus rhythm 
with underlying atrial fibrillation.  

A transesophageal echocardiogram performed in January 2001, 
showed bi-atrial enlargement and concentric left ventricular 
hypertrophy with normal left ventricular wall motion and 
ejection fraction.  He also had minimal aortic insufficiency, 
and mild mitral insufficiency.  There was no evidence of 
intracardiac left atrial appendage thrombus noted or 
pericardial effusion.

In March 2002, the veteran was afforded a VA examination.  He 
reported that he could no longer lie flat because he couldn't 
breathe.  He complained of tightness in chest, which lasted 
about a minute with walking.  The examiner indicated that a 
review of his medical record showed he continued to be in 
atrial fibrillation.  He was on medication to control his 
rhythm.  The examiner noted he was morbidly obese.  Blood 
pressure was 121/76.  He had massive swelling of his ankles.  
He was diagnosed with rheumatic heart disease and chronic 
atrial fibrillation.  

The examiner opined that the veteran's atrial fibrillation 
could be related to many things, but it was as least as 
likely as not that his mitral insufficiency was a significant 
contributing factor.  

The examiner concluded the veteran had no evidence of 
pulmonary heart disease and that his obesity also likely 
contributed to the development of his atrial fibrillation.  
The examiner further stated that he was unemployable at the 
present time.  It was noted that he had a tracheotomy and 
morbid obesity, and was on chronic Coumadin therapy.  The 
examiner found that he had reduced energy due to his atrial 
fibrillation. 


Analysis

The veteran contends that his rheumatic heart disease 
warrants a rating in excess of 30 percent.  He is currently 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7000, as 
30 percent disabled for valvular heart disease (including 
rheumatic heart disease).  Under diagnostic code 7000, a 30 
percent rating is assigned for a workload of greater than 5 
METs but not greater than 7 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope, or evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or x-ray. 38 C.F.R. § 4.104.  

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that 
rheumatic heart disease with mitral insufficiency and chronic 
atrial fibrillation more closely approximates the criteria 
for the currently assigned 30 percent rating and a higher 
rating is not warranted at this time.  38 C.F.R. § 4.7.

A 60 percent rating is assigned for more than one episode of 
acute congestive heart failure in the past year or workload 
of greater than 3 METs but not greater than 5 METs that 
results in dyspnea, fatigue, angina, dizziness or syncope or 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent. Id.

While a February 1996 cardiovascular stress test showed the 
veteran's symptom limited exercise capacity was 4 METs, there 
was no evidence that it resulted in dyspnea, fatigue, 
dizziness or syncope.  Moreover, an ECG performed in December 
1996 showed that the overall left ventricular systolic 
function was normal.  

In addition, private medical records from Marion General 
Hospital show congestive heart failure was related to 
obesity.  Further, a transesophageal echocardiogram performed 
in January 2001, showed bi-atrial enlargement and concentric 
left ventricular hypertrophy with normal left ventricular 
wall motion and ejection fraction.  There was no evidence of 
intracardiac left atrial appendage thrombus noted or 
pericardial effusion.

The medical evidence of record shows that the veteran has 
suffered from a myriad of disabilities, to include obesity, 
COPD, venous statis ulcers, sleep apnea, obesity, 
hypoglycemia, hyperventililation syndrome, and a pulmonary 
tracheotomy.   Most recently, the veteran has been diagnosed 
with atrial fibrillation.  

The Board has considered that the March 2002 examiner found 
the veteran to be unemployable.  However, the examiner 
indicated that the veteran's atrial fibrillation could be 
related to many things.  Moreover, that while the service-
connected mitral insufficiency was at least a significant 
contributing factor, the veteran's obesity and sleep apnea, 
which are not service connected, also contributed to the 
atrial fibrillation.  

The objective medical evidence of record does not support a 
finding of active rheumatic heat disease with valvular heart 
damage in order to warrant a 100 percent rating.  38 C.F.R. § 
4.104.  Similarly, there is no evidence of chronic congestive 
heart failure or workload of 3 METs or less that results in 
dyspnea, fatigue, angina, dizziness or syncope or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent as delineated in the evidence discussed above 
to warrant the other 100 percent rating. Id.

The Board has also looked to other analogous criteria in 
order to assign a higher rating.  However, there is no 
evidence of: endocarditis (diagnostic code 7001); 
pericarditis (diagnostic code 7002); pericardial adhesions 
(diagnostic code 7003); arteriosclerotic heart disease 
(diagnostic code 7005); or myocardial infarction (diagnostic 
code 7006).

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
rheumatic heart disease and its effects on his earning 
capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 30 percent for 
rheumatic heart disease with mitral insufficiency and atrial 
fibrillation.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's rheumatic heart disease has 
not required frequent inpatient care, nor has it by itself 
markedly interfered with employment (Emphasis added).  The 
assigned 30 percent rating adequately compensates the veteran 
for the nature and extent of severity of his rheumatic heart 
disease.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
matter.


ORDER

Entitlement to a rating in excess of 30 percent for rheumatic 
heart disease with mitral insufficiency and atrial 
fibrillation is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



